DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the recitations “target protection object”, “process faults”, and “target fault” are indefinite because it is unclear what the object or faults actually are. The recitations that precede “object” or “faults” do not clarify or give meaning to the object or faults. The Examiner suggests further defining the target protection object and process faults as in claim 4 and to further define the target fault as disclosed in paragraph [0035]: “an IGBT temperature fault of the converter”.
The recitation “fault tolerance control” is indefinite because it is unclear of what the control actually does. The recitation “fault tolerance” does not distinctly claim the control that will be performed. The Examiner suggests further defining the control as disclosed in paragraph [0037]: “a control that, after a process fault is triggered, the wind 
Claims 2-7 and 9-15 are rejected based on their respective dependence on claims 1 and 8. 

Allowable Subject Matter
Claims 1- 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action including the suggestions made by the Examiner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110054825 A1 to Perla et al. is considered to be the closest prior art to the present invention. Perla et al. discloses a wind turbine system that shuts down due to faults such as faults within the converter [0017].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832